      5:19-cv-02974-RMG         Date Filed 02/08/21       Entry Number 24        Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA


Michele Renee Oliver,               )
                                    )
               Plaintiff,           )                 Civil Action No. 5:19-2974-RMG
                                    )
               vs.                  )
                                    )
Andrew Saul, Commissioner           )
of Social Security Adminstation,    )                        ORDER
                                    )
               Defendant.           )
                                    )
____________________________________)

       This matter comes before the Court for judicial review of the final decision of the

Commissioner of Social Security denying Plaintiff’s application for Disability Insurance

Benefits (“DIB”) and Supplemental Security Income (“SSI”). In accordance with 28 U.S.C. §

636(b) and Local Rule 73.02, D.S.C., this matter was referred to the United States Magistrate

Judge for pretrial handling. The Magistrate Judge issued a Report and Recommendation (“R &

R”) on January 26, 2021, recommending that the decision of the Commissioner be reversed and

remanded to the agency because the Administrative Law Judge (“ALJ”) failed to adequately

explain the finding of moderate limitations on persistence and/or pace, as required under Mascio

v. Colvin, 780 F.3d 632, 638 (4th Cir. 2015) and the basis for the finding that Plaintiff would be

off task 5% of the time. (Dkt. No. 20 at 28-31). The Commissioner has advised the Court he

will not file an objection to the R & R. (Dkt. No. 22).

       The Court ADOPTS the Report and Recommendation as the order of this Court,

REVERSES the decision of the Commissioner pursuant to Sentence Four of 42 U.S.C. § 405(g),

and REMANDS the matter to the Commissioner for further proceedings consistent with this

                                                -1-
     5:19-cv-02974-RMG       Date Filed 02/08/21    Entry Number 24       Page 2 of 2




order.

         AND IT IS SO ORDERED.



                                                S/ Richard Mark Gergel
                                                Richard Mark Gergel
                                                United States District Judge


Charleston, South Carolina
February 8, 2021




                                          -2-
